United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-2101WA
            _____________

United States of America,               *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Dewaine Summerhill,                     *
                                        *
                  Appellant.            *

            _____________                   Appeals from the United States
                                            District Court for the Western
            No. 97-2102WA                   District of Arkansas.
            _____________
                                               [UNPUBLISHED]
United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Robert Patrick Hickey,                 *
                                       *
                  Appellant.           *
                                 _____________

                            Submitted: December 9, 1997
                                Filed: December 17, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                                   _____________

PER CURIAM.

      Dewaine Summerhill and Robert Patrick Hickey appeal their fraud-related
convictions. Summerhill and Hickey contend the district court improperly denied their
motions for a continuance to prepare for trial. Additionally, Summerhill raises
contentions related to the district court's refusal to grant Summerhill's motion for a
separate trial and the sufficiency of the evidence to support the jury's verdicts. A
review of the record shows the parties' claims are without merit. Because the appeal
involves the straightforward application of settled principles of law, a discussion will
serve no useful purpose. We thus affirm the convictions of Summerhill and Hickey
without an extended opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-